Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Noah Flaks (69541) on 5/12/2021.
The application has been amended as follows: 
Claims 1-4 (Canceled). 

Claim 5 (Currently Amended): A non-transitory computer readable recording medium having stored therein a search program that causes a computer to execute a process comprising:
receiving a search request containing [[a]] at least one word; 
referring to a two-dimensional hashed index in a compression format that is generated based on the two-dimensional bitmap index including two hashed bitmaps obtained by hashing a two-dimensional bitmap index corresponding to word codes by two different bases, an X-axis of the two-dimensional bitmap index indicating a file [[ID]] identifier (ID) of target files and a Y-axis indicating the word codes; [[,]] 
indicating, by the two-dimensional bitmap index, whether each of the at least one word is present or absent in the plurality of input files;
to a three-dimensional hashed index in a compression format that is generated based on a three-dimensional bitmap index, including two hashed bitmaps obtained by hashing the three-dimensional bitmap index according to the positions of the words by two different bases, an X-axis of a three-dimensional bitmap index indicating positions of the words for respective files, a Y-axis of the three-dimensional bitmap index indicating the word code for respective plurality of words and a Z-axis of the three-dimensional bitmap index indicates the file ID for the respective files;
at least one word in the search request based on the referral of the two-dimensional hashed index; [[and]] 
at least one word in the file specified at the first specifying based on the referral of the three-dimensional hashed index;
adding the appearance position of the at least one word to a value list together with the file ID and the word codes; and 
outputting the value list as a retrieval result.

Claim 6 (Canceled).

Claim 7 (Currently Amended): The non-transitory computer readable recording medium according to claim 5, wherein the process further comprises:
when an appearance frequency of the at least one word is lower than a predetermined frequency, coding the at least one word based on a dynamic dictionary and registering the coded code in the dynamic dictionary; and
at least one word for each of the 

Claim 8 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The prior art of record doesn’t adequately teach or suggest the limitations found in claim 5.  Although prior art could be found which teaches features separately such as bitmap indexes, dimensional characteristics, these features as claimed would not have been obvious to one of ordinary skill in the art to combine references in such a way where two different dimensional hashed indexes are referred to in order to output a value including appearance position, file ID, and word codes as a result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arai et al. US 20150350311 A1 teaches file identifiers as well as compression algorithms (see paragraphs [0215] and [0257]).
Murata et al. US 20150052170 A1 teaches storage regions represented by character information and identification information of files (Abstract).
Ohta et al. US 20130318124 A1 teaches synonym dictionary data, classification codes of a search word in a search character string (Abstract).
Lee et al. US 20110055585 A1 teaches dimensional keys as well as multihash keys (Abstract).
Hunt et al. US 20080270363 A1 teaches storing a core information matrix in a partition within a partitioned database, wherein the partition is associated with a data characteristic (Abstract).
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


May 21, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152